ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Najmaa Alshimal Company                        ) ASBCA No. 63098
                                               )
Under Contract No. H92277-18-P-0004            )

APPEARANCE FOR THE APPELLANT:                     Mr. Kadhum Husein
                                                   Manager


APPEARANCES FOR THE GOVERNMENT:                   Jeffrey P. Hildebrant, Esq.
                                                   Deputy Chief Trial Attorney
                                                  Lawrence M. Anderson, Esq.
                                                   Trial Attorney

                      CORRECTED ORDER OF DISMISSAL

        On March 9, 2022, the government filed its reply brief supporting its motion to
dismiss. On March 30, 2022, appellant’s representative appeared to request
withdrawal of the appeal. On March 31, 2022, appellant’s representative informed the
Board that he did not request withdrawal and that someone had been using his
company’s email to send out unauthorized communications. On April 11, 2022,
appellant filed a notice further explaining that “my email address was hacked” and
reiterating that he did not wish to withdraw the appeal. Given these communications,
the Board proceeded to review the parties’ briefs to resolve the government’s pending
motion to dismiss.

        On May 23, 2022, the Board issued an order directing the parties to provide the
Board with additional information, including several documents cited in the parties’
briefs but missing from the record. As pertinent here, the Board directed appellant to
file a copy of one document on or before June 13, 2022. On June 3, 2022, the Board
received a notice (dated May 30, 2022) again purporting to withdraw appellant’s
appeal. Appellant did not file the missing document by the June 13, 2022 deadline,
but instead stated in a June 14, 2022 communication: “On 30 May 2022 I signed a
document that I will not process with this appeal so I already submitted a withdrawal
from this appeal.”
          On June 23, 2022, the Board again directed appellant to file the missing
  document by July 22, 2022, noting it remained unclear whether appellant intended to
  withdraw the appeal given the communications in March and April 2022. On June 27,
  2022, appellant’s representative responded to the Board’s June 23, 2022 order: “I
  would like to confirm that I withdraw from this appeal ASBCA 63098 . . . . I do not
  want to repeat my request to withdraw from this appeal any more [sic], and waste my
  time and the time of the board.” Appellant’s representative also stated that he would
  no longer have access to his email account after June 28, 2022. Appellant has not yet
  filed the document we directed it to file and has missed the extended deadline of
  July 22, 2022. The Board has not received additional communications from appellant
  since its most recent request to withdraw on June 27, 2022.

         Accordingly, the appeal is dismissed from the Board’s docket with prejudice.

         Dated: August 18, 2022



                                                 DANIEL S. HERZFELD
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 63098, Appeal of Najmaa Alshimal
Company, rendered in conformance with the Board’s Charter.

      Dated: August 18, 2022




                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2